Case 9:18-cv-00117-TH-KFG Document 24 Filed 08/31/21 Page 1 of 3 PageID #: 1242




                            ** NOT FOR PRINTED PUBLICATION **

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

 MARSHALL SHANE LOVELL                              §

 VS.                                                §                 CIVIL ACTION NO. 9:18cv117

 DIRECTOR, TDCJ-CID                                 §

           ORDER OVERRULING PETITIONER’S OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Marshall Shane Lovell, an inmate confined in the Texas Department of Criminal

 Justice, Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas

 corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends denying and dismissing the petition.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

 objections to the Report and Recommendation. This requires a de novo review of the objections in

 relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

        After careful consideration, the court concludes petitioner’s objections lack merit and should

 be overruled. For the reasons set forth in the report and recommendation, this petition should be

 denied and dismissed.
Case 9:18-cv-00117-TH-KFG Document 24 Filed 08/31/21 Page 2 of 3 PageID #: 1243




        Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under

 prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

 right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

 showing, the movant need not establish that he should prevail on the merits. Rather, he must

 demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

 the issues in a different manner, or that the questions presented are worthy of encouragement to

 proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

 of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

 in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason. The factual and legal questions advanced by the movant are not novel and

 have been consistently resolved adversely to his position. In addition, the questions presented are

 not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

 showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

 appealability shall not be issued.




                                                   2
Case 9:18-cv-00117-TH-KFG Document 24 Filed 08/31/21 Page 3 of 3 PageID #: 1244




                                           ORDER

        Petitioner’s objections are OVERRULED. The findings of fact and conclusions of law of

 the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED. A final

 judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.

        SIGNED this the 31 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                3
